JUSTICE MORRIS
delivered the Opinion of the Court.
¶1 J.Q. appeals from the Eleventh Judicial District Court, Flathead County’s order terminating his parental rights to his daughter, A.N.W., and awarding permanent legal custody, with the right to consent to adoption, to the Montana Department of Public Health and Human Services (Department). We affirm.
¶2 We address the following issues on appeal:
¶3 1. Did District Court Judge Stadler’s action in conducting a show cause hearing and entering an order granting the Department emergency protective services and temporary investigative authority (TIA) after he signed an order recusing himself invalidate the subsequent parental termination proceeding?
¶4 2. Did the District Court afford J.Q. a fundamentally fair procedure when it ended the youth in need of care hearing before J.Q. could cross-examine the CASA volunteer and present two additional witnesses?
¶5 3. Did the District Court’s failure to bifurcate the dispositional hearing from the youth in need of care hearing violate J.Q.’s right to a fundamentally fair process?
¶6 4. Did the District Court improperly consider documented *210evidence regarding J.Q.’s parole status that the Department filed after the termination hearing’s conclusion when the evidence accurately reflected J.Q.’s parole status and confirmed his parole officer’s testimony at the hearing?
¶7 5. Do the Department’s alleged failures to comply with all of the statutory and court imposed deadlines surrounding J.Q.’s treatment plan affect the disposition of the case absent a showing of prejudice to J.Q.?
¶8 6. Did the District Court abuse its discretion when it terminated J.Q.’s parental rights?
PROCEDURAL AND FACTUAL BACKGROUND
¶9 J.Q. and his wife, R.W., initiated proceedings to dissolve their marriage in 2000. The custody of their only daughter, A.N.W., represented the major issue in the dissolution. J.Q. revealed during the dissolution proceedings that he had a sexual relationship with a step daughter from a prior marriage from the time the girl was four years old until she was 17. J.Q. admitted also to being sexually attracted to his wife’s niece from the time the niece turned 13 until she was 19. J.Q.’s prior deviant sexual behavior toward his young female family members prompted the District Court to order the Department to supervise all of J.Q.’s visitation with A.N.W. during the dissolution process. R.W. died in May of 2000, before the court resolved the parenting plan.
¶10 The Department placed A.N.W. in the care of her maternal grandmother following RW.’s death. The Department moved A.N.W. after less than a year, however, based on evidence that her two male cousins had sexually abused the five-year old while she was living with her grandmother. The Department petitioned for TIA in November of 2000, and placed A.N.W. with her maternal uncle and aunt, N.F. and D.F., in Washington state. N.F. and D.F. subsequently petitioned for, and the Department granted them, guardianship over A.N.W. J.Q. challenged the guardianship proceeding and the District Court set aside the guardianship in March of 2002.
¶11 The District Court’s decision to set aside the guardianship prompted the Department to petition the District Court for emergency protective services and TIA on April 4, 2002. The Department alleged that J.Q.’s prior admissions regarding his long-term sexual relationship with his adopted daughter and his long-time sexual attraction to his young niece left A.N.W. in danger of being abused and neglected without proper protection. District Court Judge Stewart E. Stadler scheduled the show cause hearing for April 12, 2002.
*211¶12 Judge Stadler informed the parties before the hearing that he had presided in the earlier dissolution and guardianship proceedings, and, consequently, he deemed himself disqualified from presiding over the case. He had signed a relinquishment and acceptance order the previous day that disqualified him and had invited Judge Katherine R. Curtis to assume jurisdiction. Judge Curtis also had signed the order.
¶13 Judge Curtis was not available to preside at the hearing, however, and the third judge in the Eleventh Judicial District was in trial. Judge Stadler reminded J.Q. that he had a right to a hearing within ten days and then explained J.Q.’s options: either stipulate to an extension or proceed and Judge Stadler would “be the one that makes the... probable cause determination.” J.Q.’s counsel responded that he had no choice but to proceed because J.Q. would not relinquish his right to a hearing within ten days.
¶14 Judge Stadler conducted the hearing and ruled from the bench in granting the Department emergency protective services and TIA. Judge Stadler signed a written order to that effect on April 25, 2002. The clerk of court earlier had filed the relinquishment and acceptance order on April 15, 2002.
¶15 The Department next petitioned the District Court to adjudicate A.N. W. a youth in need of care and to grant the Department temporary legal custody (TLC). The District Court, Judge Curtis now presiding, scheduled a one-day hearing on the Department’s petition for July 1, 2002. At the end of a full day of testimony, the Court warned the parties that it had limited time for the hearing to continue to the next day. Judge Curtis concluded the hearing the following day for lack of time after A.N.W.’s appointed counsel and the court examined the CASA volunteer. The court did not allow J.Q. or the Department to cross-examine the CASA volunteer and the court did not allow J.Q. to present testimony from his remaining two witnesses.
¶16 The District Court entered its order on July 22,2002, adjudicating A.N.W. a youth in need of care and granting the Department TLC for six months. The court also ordered the Department to prepare a treatment plan for J.Q. and to present the court with a written report by December 2, 2002. The Department filed the report on December 10, 2002.
¶17 On November 13, 2002, the Department moved for the District Court to approve its proposed treatment plan for J.Q. The following week the Department also sought to extend its TLC for an additional six months. The District Corut held a hearing on the Department’s two motions on December 18,2002. The hearing did not conclude that day, *212so the court scheduled it to resume on January 16,2003. The court also granted the Department continued TLC pending the outcome of the hearing.
¶18 In the meantime, the state of Wisconsin issued an arrest warrant for J.Q. relating to 24 separate felony offenses of failure to pay child support for another child. The Flathead County Sheriffs Department arrested J.Q. pursuant to the Wisconsin warrant on January 3, 2003. The District Court completed the hearing on the treatment plan and TLC extension as scheduled on January 16, 2003. J.Q. appeared in custody with his counsel.
¶19 The District Court once more extended the Department’s TLC until July 16, 2003, and ordered the Department to file a written report by June 16, 2003. The court’s January 29, 2003, order also approved the treatment plan under the condition the Department incorporate eleven specific changes to the plan. The court ordered J.Q. to abide by the amended treatment plan’s terms and conditions upon his release from custody.
¶20 The Department petitioned the District Court again on June 5, 2003, to extend its TLC for an additional six months. The Department asserted that J.Q. remained incarcerated in Wisconsin and was not expected to be released until October of 2003 at the earliest. The Department further stated that it would support J.Q. in completing his court-approved treatment plan if he were released within a reasonable period of time. If J.Q. remained incarcerated, however, the Department informed the court that it would be compelled to petition for termination of his parental rights. The District Court held a hearing on the petition and again extended TLC on June 20, 2003. Neither J.Q. nor his attorney appeared at the hearing. The District Court noted in its order extending TLC that J.Q.’s counsel apparently had not been served with notice of the hearing.
¶21 A Wisconsin jury convicted J.Q. on August 4,2003, and the judge sentenced him concurrently to four years in Wisconsin state prison, followed by ten years on probation. J.Q. remained incarcerated in Wisconsin throughout the rest of the termination proceedings in Montana.
¶22 The Department finally petitioned the District Court on November 17, 2003, to terminate J.Q.’s parental rights and to grant the Department permanent legal custody of A.N.W. The petition alleged alternative bases for termination. The Department alleged first that the evidence would establish that the statutory grounds for termination contained in § 41-3-609(l)(f), MCA — the child has been adjudicated a youth in need of care, a failed treatment plan, and the *213condition rendering the parent unfit is unlikely to change-were met. The petition also alleged that § 41-3-609(4)(c), MCA, relieved the Department of its obligation to provide J.Q. with a treatment plan due to J.Q.’s continued incarceration for more than one year. J.Q.’s continued incarceration made him unfit or unable to parent and this impediment was unlikely to change within a reasonable period due to his incarceration and thus termination would be in A.N.W.’s best interest. The Department nevertheless attached a copy of J.Q.’s treatment plan to the petition. The amended treatment plan did not comply with all of the eleven changes the District Court had set forth in its order of January 29, 2003.
¶23 The District Court scheduled a hearing on the Department’s termination petition for March 11, 2004. J.Q. moved to continue this hearing date on the grounds that the treatment plan appended to the petition to terminate did not reflect accurately the changes upon which the District Court conditioned its January 29,2003, order. The District Court denied the continuance.
¶24 J.Q. appeared via telephone from Wisconsin and his counsel appeared in person on March 11, 2004. J.Q. renewed his motion for a continuance on the same grounds as he argued previously. The Department conceded that the treatment plan attached to the termination petition contained some discrepancies from the changes the District Court had ordered in January 2003. The Department conceded further that J.Q. had not received or signed a copy of the amended treatment plan before it served the petition for termination on J.Q. The Department asserted that these problems with the treatment plan proved inconsequential, however, because § 41-3-609(4)(c), MCA, rendered a treatment plan unnecessary in light of J.Q.’s continued incarceration beyond a one-year term.
¶25 The Department then withdrew its objection to J.Q.’s motion for a continuance so it could amend further the treatment plan to comply with the court’s January 2003 written order and provide J.Q. a copy. The District Court continued the termination hearing until April 13, 2004. The Department filed a revised treatment plan on March 19, 2004, and informed the court that it had mailed a copy of this treatment plan to J.Q. on March 11, 2004.
¶26 The District Court proceeded with the rescheduled termination hearing on April 13, 2004. The cotut entered its findings of fact, conclusions of law and order that terminated J.Q.’s parental rights on July 7, 2004. The District Court found that J.Q. was incarcerated in Wisconsin on a four-year term of commitment and had been incarcerated for more than one year at the time of the termination *214hearing. The court further found that J.Q.’s incarceration relieved the Department of its requirement to implement a court-approved treatment plan for J.Q. based upon § 41-3-609(4)(c), MCA.
¶27 The District Court further noted that it had approved a treatment plan, subject to certain modifications, in January of 2003. J.Q. “was given ample opportunity to comply with a very reasonable treatment plan,” and failed to comply with more than ten different provisions of the plan. The court also found that A.N.W. had been in foster care for over 22 months by the date of the hearing. The District Court concluded that terminating J.Q.’s parental rights was in A.N.W.’s best interests and granted permanent custody, with the right to consent to adoption, to the Department. J.Q. appeals.
STANDARD OF REVIEW
¶28 We review a district court’s findings of fact to determine whether those findings are clearly erroneous. In re Custody and Parental Rights of M.A.D., 2003 MT 10, ¶ 12, 314 Mont. 38, ¶ 12, 62 P.3d 717, ¶ 12. We review the court’s conclusions of law to determine whether the court correctly interpreted and applied the law. In re M.A.D., ¶ 12.
¶29 We review a district court’s ultimate decision to terminate parental rights to determine whether the court abused its discretion. A district court abused its discretion only if it acted arbitrarily, without employment of conscientious judgment, or exceeded the bounds of reason resulting in substantial injustice. In re M.A.D., ¶ 12. This Court should not reweigh conflicting evidence or substitute its judgment regarding the strength of the evidence for that of the district court. In re A.F., 2003 MT 254, ¶ 24, 317 Mont. 367, ¶ 24, 77 P.3d 266, ¶ 24.
DISCUSSION
ISSUE ONE
¶30 Did District Court Judge Stadler’s action in conducting a show cause hearing and entering an order granting the Department emergency protective services and TIA after he signed an order recusing himself invalidate the subsequent parental termination proceeding?
¶31 Judge Stadler informed the parties that he deemed himself disqualified from presiding over the initial show cause hearing because of his involvement in the earlier dissolution proceedings. The previous day he had signed a relinquishment and acceptance order that transferred the case to Judge Curtis. The parties’ arguments focus on the procedural consideration of when the recusal order became effective. J.Q. asserts that Judge Stadler’s disqualification became *215effective when Judge Stadler signed it on April 11, 2002. The Department responds that Judge Stadler retained his authority to preside until the recusal order was filed three days after the hearing. We conclude that Judge Stadler’s decision to preside over the hearing does not affect the disposition of this case, however, regardless of when the recusal order became effective.
¶32  We have said that “procedural defects in a temporary custody hearing do not invalidate subsequent permanent legal custody proceedings.” Matter of S.P. (1990), 241 Mont. 190, 196, 786 P.2d 642, 646. The hearing here served to determine whether A.N.W. needed emergency protective services and to determine whether to grant TIA to the Department. The hearing did not affect A.N.W.’s permanent legal custody or J.Q.’s parental rights. The TIA and emergency protective services hearing represents an early step in the process that the Department could have circumvented. For example, § 41-3-422(l)(c), MCA, allows the Department to petition immediately for temporary legal custody without first seeking TIA. Thus, we conclude that Judge Stadler’s action in conducting the TIA and emergency protective services hearing after he had recused himself does not warrant reversal in light of the fundamentally fair procedures afforded to J.Q. in the youth in need of care and termination proceedings. See In re S.C., 2005 MT 241, ¶ 29, 328 Mont. 476, ¶ 29, 121 P.3d 552, ¶ 29.
ISSUE TWO
¶33 Did the District Court afford J.Q. a fundamentally fair procedure when it ended the youth in need of care hearing before J.Q. could cross-examine the CASA volunteer and present two additional witnesses?
¶34 J.Q. contends that the District Court violated his due process rights when it refused to allow him to cross-examine the CASA volunteer and call two additional witnesses at the youth in need of care hearing. A parent's right to the care and custody of a child represents a fundamental liberty interest, and consequently, the state must provide fundamentally fair procedures at all stages in the proceedings to terminate parental rights. In re V.F.A., 2005 MT 76, ¶ 6, 326 Mont. 383, ¶ 6, 109 P.3d 749, ¶ 6. Proceedings involving the termination of the parent-child relationship must meet due process requisites guaranteed by the Montana and United States Constitutions. In re A.S., 2004 MT 62, ¶ 12, 320 Mont. 268, ¶ 12, 87 P.3d 408, ¶ 12. Fundamental fairness and due process require that a parent not be placed at an unfair disadvantage during the termination proceedings. In re A.S., ¶ 12; Matter of A.S.A. (1993), 258 Mont. 194, 198, 852 P.2d *216127, 129; In re A.R., 2004 MT 22, ¶ 11, 319 Mont. 340, ¶ 11, 83 P.3d 1287, ¶ 11.
¶35  As a practical matter, however, pre-termination hearings entitle the parent to less process than the actual termination proceedings. In In re A.M., 2001 MT 60, ¶ 50, 304 Mont. 379, ¶ 50, 22 P.3d 185, ¶ 50, we refused to extend a parent’s right to court-appointed counsel to a pre-termination proceeding. Similarly, in Matter of A.B. (1989), 239 Mont. 344, 348-49, 780 P.2d 622, 625, we held that parents do not have a statutory or constitutional right to appointed counsel at every stage of child protective proceedings that result in termination of parental rights. Compare § 41-3-607(4), MCA (2003), (requiring appointed counsel whenever the Department actually petitions to terminate parental rights).
¶36 In In re custody of M.W., 2001 MT 78, 305 Mont. 80, 23 P.3d 206, a father appealed the termination of his parental rights on the grounds that the District Court violated his due process rights when it did not allow him to challenge the State’s evidence regarding his daughter’s permanency plan. The father appeared without a lawyer and the court did not afford him the opportunity to question any witnesses or present any evidence concerning his child’s placement. We concluded that due process did not require the court to provide the father “an opportunity to scrutinize and challenge the evidence and witnesses presented....” at such a pre-termination hearing. In re custody of M.W., ¶ 27.
¶37 The District Court afforded J.Q. sufficient opportunity to scrutinize and challenge the evidence at the pre-termination hearing to adjudicate A.N.W. a youth in need of care. Although the hearing concluded before J.Q. could cross-examine the CASA volunteer and present two additional witnesses, the transcript demonstrates that J.Q. dominated the day and a half hearing. The court initially scheduled the hearing for July 1, 2002, and extended it by half a day. J.Q. knew the hearing was scheduled for one day and chose to spend his time cross-examining the Department’s witnesses at length. In fact, J.Q. cross-examined the witnesses for a period equal to the combined total questioning of these witnesses by the Department’s counsel and A.N.W.’s counsel. The District Court did not place J.Q. at a disadvantage during the pre-termination youth in need of care proceedings.
¶38  Moreover, J.Q. fails to assert how the District Court’s refusal to continue the hearing prejudiced him. He simply alleges that the District Court’s action violated his due process rights. He does not allege that allowing him to call the additional witnesses or cross-examine the CASA volunteer would provide the court any relevant *217information that would affect its decision. We conclude the hearing to adjudicate A.N. W. a youth in need of care constituted a fundamentally fair process. In re V.F.A., ¶ 6. The District Court judge’s decision to terminate the hearing after a day and a half under these circumstances does not warrant reversal. In re S.C., ¶ 29.
ISSUE THREE
¶39 Did the District Court’s failure to bifurcate the dispositional hearing from the youth in need of care hearing violate J.Q.’s right to a fundamentally fair process?
¶40 J.Q. asserts that the District Court’s failure to bifurcate the youth in need of care adjudication and the TLC disposition violated § 41-3-438(2), MCA. The Department does not dispute that District Court failed to bifurcate the proceedings, but maintains that the proceedings satisfied the statutory requirements because the court addressed the dispositional issues apart from adjudicatory issues. The Department asserts further that J.Q.’s failure to object to the lack of bifurcation before the District Court precludes him from raising the issue on appeal. We agree with the Department on this point.
¶41 This Court does not consider an issue presented for the first time on appeal. In re T.E., 2002 MT 195, ¶ 20, 311 Mont. 148, ¶ 20, 54 P.3d 38, ¶ 20. We have determined that we will not fault a district court for failing to address statutory deficiencies that are not brought to its attention during the proceedings because doing so would encourage litigants to withhold objections rather than raise the issues appropriately in the district court. In Re T.E., ¶ 23. For example, in In re M.W., 2002 MT 126, 310 Mont. 103, 49 P.3d 31, we declined to address the father’s argument that the district court’s failure to hold a permanency plan hearing within the statutory deadline denied him fundamentally fair procedures when he had not objected in the district court. J.Q. likewise did not object to the converged hearing in the District Court and we decline to consider the issue for the first time on appeal. In re M.W., ¶¶ 22-23.
ISSUE FOUR
¶42 Did the District Court improperly consider documented evidence regarding J.Q.’s parole status that the Department filed after the termination hearing’s conclusion when the evidence accurately reflected J.Q.’s parole status and confirmed his parole officer’s testimony at the hearing?
¶43 The Department filed a document from the Wisconsin parole commission following the conclusion of the termination proceeding that *218advised that J.Q. had been denied parole. J.Q. alleges that the District Court improperly considered this document in light of the fact the District Court did not “reopen the case.”
¶44 J.Q.’s Wisconsin parole officer testified telephonically at the April 13, 2004, proceeding. She stated that it was “doubtful” the parole commissioner would grant J.Q. parole that month because J.Q. had not completed a pre-parole plan. The parole commissioner denied J.Q. parole after his April 28, 2004, parole hearing. The Department filed a document from the Wisconsin parole commission on May 5, 2004, reflecting J.Q.’s continued incarceration. The District Court issued its findings of fact and conclusions of law on July 6,2004, and included in its conclusions that J.Q. “will not be paroled in April [2004].”
¶45  We fail to see-and J.Q. fails to allege-how the Department’s filing of a document that reflected accurately J.Q.’s parole status in Wisconsin after the April 13, 2004, termination hearing prejudiced J.Q. The fact that J.Q.’s parole officer had provided identical information at the hearing highlights the lack of prejudice to J.Q. Consequently, the District Court’s actions do not warrant reversal. In re S.C., ¶ 29.
ISSUE FIVE
¶46 Do the Department’s alleged failures to comply with all of the statutory and court imposed deadlines surrounding J.Q.’s treatment plan affect the disposition of the case absent a showing of prejudice to J.Q.?
¶47 J.Q. alleges three errors the Department made regarding the treatment plan involving time delays as set forth in the procedural and factual background. See ¶¶ 16, 19, 22-25, supra. J.Q. fails once again to demonstrate how the delays prejudiced him.
¶48 The Department did not petition to terminate J.Q.’s parental rights on the lone assertion that J.Q. failed to comply with the treatment plan. The Department premised its petition to terminate alternatively on § 41-3-609(l)(f)(i) and (ii), MCA, and § 41-3-609(4)(c), MCA. The petition to terminate J.Q.’s parental rights included both bases and thus provided J.Q. adequate notice that his prolonged incarceration represented an additional premise by which the Department sought termination.
¶49 J.Q.’s situation contrasts with In re A.T., 2003 MT 154, ¶¶ 24-25, 316 Mont. 255, ¶¶ 24-25, 70 P.3d 1247, ¶¶ 24-25, where we reversed the district court’s decision to terminate the incarcerated father’s parental rights because the Department had failed to include § 41-3-609(4)(c), MCA, in its termination petition. J.Q.’s prolonged *219incarceration and the Department’s inclusion of § 41-3-609(4)(c) in its termination petition provided the District Court with grounds to terminate J.Q.’s parental rights independent of his failure to comply with a treatment plan. Section 41-3-609(4)(c), MCA; see also ¶ 51, infra. As a result, we need not address errors in the treatment plans alleged by J.Q.
ISSUE SIX
¶50 Did the District Court abuse its discretion when it terminated J.Q.’s parental rights?
¶51 The District Court must address adequately each applicable statutory requirement before it terminates an individual’s parental rights. In re A.M., ¶ 34. The Department has the burden of proving by clear and convincing evidence that the statutory criteria for termination have been met. In re A.M., ¶ 34. The Legislature and this Court have held consistently that the best interest of the child standard is paramount and “must take precedence over parental rights” when the District Court considers the criteria for terminating parental rights. In re R. T., 2005 MT 173, ¶ 13, 327 Mont. 498, ¶ 13, 116 P.3d 783, ¶ 13. The court should give primary consideration to the child’s physical, mental, and emotional conditions and needs when it addresses the child’s best interest. Section 41-3-609(3), MCA.
¶52 The Department included §41-3-609(l)(f), MCA, in its petition to terminate J.Q.’s parental rights to A.N.W. The petition alleged that J.Q.’s continued incarceration satisfied the statutory requirements for termination under this subsection, via application of §§ 41-3-609(4)(c) and 2(d), MCA. The statute provides that the Department may forego a treatment plan if the “parent is or will be incarcerated for more than 1 year” and if reunification is not in the best interest of the child. Section 41-3-609(4)(c), MCA. J.Q. does not dispute that at the time of the termination hearing he had been incarcerated for over a year, and his sentence does not end until January 2007.
¶53 J.Q. testified that he had known about the outstanding child support obligation for “almost ten years,” but admitted he did nothing to prevent his incarceration. In fact, he stated “[i]f I had it to do over again I would do it exactly as I have.” The District Court found in the termination proceeding that “to be available for ANW, [J.Q.] could have taken care of this responsibility in a legal manner, but instead his choice to ignore his responsibility has resulted in his being incarcerated, convicted and imprisoned.”
¶54 Section 41-3-604(1), MCA, entitled “[w]hen petition to terminate parental rights required” presumes that if a child has been in foster *220care for 15 of the most recent 22 months, it is in the best interests of the child to terminate parental rights. J.Q. does not dispute that A.N.W. has been in her aunt and uncle’s care since May 2001-a period of 56 continuous months to date.
¶55 Additional evidence abounds that terminating J.Q.’s parental rights best serves A.N.W.’s interests. J.Q. has not had significant contact with his daughter for more than five and a half years. J.Q. admittedly has been incarcerated for almost two of those years, but he has not written or called A.N.W. since June 2003. J.Q. steadfastly has resisted the Department’s attempts to formulate a treatment plan to address the Department’s concern regarding his past pedophilic behavior with his former step daughter. J.Q. objected to all of the Department’s proposed plans on procedural grounds, even though his prolonged incarceration relieved the Department of the requirement to formulate a treatment plan. Section 41-3-609(4)(c), MCA. And J.Q. made no effort to comply with any of the provisions of the treatment plan that he did not contest.
¶56 A.N. W. already has experienced more turmoil than we hope most people suffer in a lifetime. By the time she was six years old, A.N.W. had lived in three households. She has endured her parents’ divorce, her mother’s death, and her father’s incarceration. When she was five years old, A.N.W.’s male cousins further deprived her of her childhood by sexually abusing her. The sexual abuse forced A.N.W. to uproot after she had begun to bond with her maternal grandmother following her mother’s death.
¶57 Despite these challenges, A.N.W. has found a secure and loving home with her maternal aunt and uncle, D.F. and N.F., in Washington. A.N.W. has integrated herself fully in that family over the past four and a half years. A.N.W. views D.F. and N.F.’s two boys as her brothers, has a half brother (an older son of R.W.) living nearby who is involved in her life, and refers to D.F. and N.F. as “mom and dad.” The ten-year-old participates in Girl Scouts, soccer, and basketball. She earns good grades and her teachers’ consistent praise. Five people testified at the termination hearing that remaining with her aunt and uncle best serves A.N.W.’s interest.
¶58 D.F. and N.F. first employed Dr. Klemetson to counsel A.N.W. following her mother’s death. The family requested the counselor’s services again around the time when reunification with J.Q. seemed likely (prior to his incarceration) due to A.N.W.’s apparent anxiety surrounding the reunification. Dr. Klemetson expressed her uneasiness at the prospect of reunifying A.N.W. with her father “given her father’s past behavior.”
*221¶59 A Department supervisor, Diane Piorek, also emphasized the need for stability in A.N.W.’s life. A.N.W.’s CASA representative-a person appointed for sole purpose of furthering A.N.W.’s best interests-similarly advocated for A.N.W. to remain where she is: ‘What is in [A.N.W.’s] best interests is for her to become well adjusted and maintain the environment she’s in and to have some stability.” ¶60 Mary Widner, a social worker the Department assigned to A.N. W., echoed similar concerns and noted that A.N.W. “is thriving” in her present home. Finally, Kori Taylor, the Department’s social worker most recently assigned to the case, emphasized the potential irreparable effects of removing A.N.W. from the life she has made with her new family:
[bjecause although she has the love, security and stability within this-within this family unit-or the love and stability, the nurturing and the care, she doesn’t have the security to know that this is where she’s gonna stay. And that-even if he’s offered the opportunity to work a treatment plan, we’re looking at a considerable period of time before that cam even start and take place, and then a considerable amount of time that it would take for him to complete that plan. And she’s already waited for this security of permanency for three, four years.
¶61  The abundant testimony that maintaining her current placement serves A.N.W.’s physical, mental, and emotional conditions and needs provides substantial evidence that the District Court did not act arbitrarily or without conscientious reason when it terminated J.Q.’s parental rights. Moreover, the uncontroverted facts that J.Q.’s sentence runs until 2007, and that A.N.W. has been in foster care for more 56 consecutive months, provide clear and convincing evidence that the Department has met the statutory criteria for termination. The District Court did not abuse its discretion when it terminated J.Q.’s parental rights.
¶62 Affirmed.
JUSTICES COTTER, LEAPHART, WARNER and RICE concur.